Citation Nr: 0429953	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-28 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a fracture of the fifth 
metacarpal of the left hand.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In connection with this appeal, the veteran and his daughter 
testified at a hearing before the RO.  The veteran also 
testified at a hearing before the undersigned sitting in 
Albuquerque, New Mexico, in September 2004.  Transcripts of 
both hearings are associated with the claims file.

The Board notes that following his September 2004 Board 
hearing, the veteran submitted additional medical evidence 
consisting of a copy of an X-ray taken during his military 
service and treatment records from Dr. C., the Lovelace 
Medical Center, and the Albuquerque VA Medical Center.  In 
connection with the submission of such evidence, the veteran 
stated that he waived RO consideration of the newly submitted 
evidence.  As such, the Board can properly consider such 
evidence.  See 38 C.F.R. § 20.1304 (2004); 69 Fed. Reg. 53809 
(Sept. 3, 2004).

(As noted below, the Board finds that new and material 
evidence has been presented to reopen a claim of service 
connection for residuals of a right hand injury.  
Consideration of the underlying question of service 
connection and of the increased rating claim is deferred 
pending completion of the development sought in the remand 
that follows the Board's decision.)




FINDINGS OF FACT

1.  In an unappealed decision dated in July 1973, the RO 
denied service connection for residuals of a right hand 
injury. 

2.  Evidence added to the record since the 1973 denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the RO's July 1973 denial and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of a right 
hand injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of the existence of a chronic disease 
in service or during an applicable presumption period under 
38 C.F.R. § 3.307 and present manifestations of the same 
chronic disease, or when a chronic disease is not present 
during service, evidence of continuity of symptomatology 
since service.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that while serving on active duty, he 
injured his right hand when he fell and his weapon landed on 
top of his hand.  He says that he was treated in service for 
a possible fracture of the right hand.  The veteran states 
that he currently has arthritis, pain, swelling, stiffness, 
limited motion, and loss of grip strength due to the in-
service injury.  Recent medical reports also indicate 
neurologic complaints of numbness, paresthesias, and weakness 
in his hand.  As such, the veteran claims that service 
connection is warranted for such disability. 

By a July 1973 decision, the RO denied the veteran's claim of 
service connection for residuals of a right hand injury.  The 
RO relied on the veteran's service medical records, a May 
1973 VA examination, and the veteran's contentions.  
Specifically, the RO noted that, in December 1962, an X-ray 
of the right hand was taken to evaluate for a possible 
fracture, but no fracture was evident.  It was observed that 
the veteran's separation examination was negative for any 
residuals of injuries of either hand.  The RO found that 
post-service X-rays of both hands were normal, there was no 
weakness of grip of either hand, and while the veteran 
complained of numbness of both hands, the VA examination 
failed to find any neurological or other cause of claimed 
numbness.  Service connection was denied because residuals of 
a right hand injury were not found on the examination in May 
1973.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the initial rating decision denying 
service connection for residuals of a right hand injury was 
issued in July 1973.  No further communication was received 
from the veteran regarding a claim for service connection for 
a right hand disorder until March 2002.  Thus, the July 1973 
decision became final.  38 U.S.C. § 4005(c) (1970) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1973) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran filed his claim to reopen in March 2002, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2004), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2004).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final July 1973 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the RO's final 1973 decision, medical evidence 
reflecting a current right hand disorder, to include soft 
tissue swelling at the metacarpophalangeal joints, mild 
osteoarthritic changes involving the distal interphalangeal 
joint of the fifth finger, deformity of the distal phalanx of 
the fifth digit, and degenerative arthropathy at the distal 
interphalangeal joint of the fifth finger, has been received.  
Additionally, the Board observes that a January 2004 X-ray 
report indicates a deformity of the distal phalanx of the 
fifth digit that may be due to previous trauma. 

Based on the above, the Board concludes that the evidence 
received since the RO's 1973 decision is new in that it is 
pertinent evidence that was not previously of record.  It is 
material because it is not cumulative and redundant of the 
evidence of record at the time of the prior denial.  
Specifically, at the time of the RO's 1973 denial, there was 
no current right hand disability of record.  The new evidence 
refers to disorders of the veteran's right hand, to include 
soft tissue swelling, osteoarthritic changes, degenerative 
arthropathy, and deformity of the distal phalanx of the fifth 
digit possibly due to previous trauma.  The Board also 
observes that the new evidence, when considered in connection 
with the veteran's service medical records documenting a 
possible fracture of the right hand, tends to prove a 
previously unestablished fact necessary to substantiate the 
underlying claim of service connection-current disability.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a right hand injury is reopened.  
38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen a claim 
of service connection for residuals of a right hand injury; 
to this extent, the appeal is granted.


REMAND

As indicated above, the veteran's claim for service 
connection for residuals of a right hand injury is reopened.  
The veteran's service medical records indicate that, in 
December 1962, due to a possible fracture of the right hand, 
an X-ray was taken.  The X-ray report indicated that bony 
structures appeared normal.  Post-service medical records 
reflect current right hand disorders, to include soft tissue 
swelling at the metacarpophalangeal joints, mild 
osteoarthritic changes involving the distal interphalangeal 
joint of the fifth finger, deformity of the distal phalanx of 
the fifth digit, and degenerative arthropathy at the distal 
interphalangeal joint of the fifth finger.  Additionally, the 
Board observes that a January 2004 X-ray report indicates a 
deformity of the distal phalanx of the fifth digit that may 
be due to previous trauma.  As such, the Board finds that a 
VA examination is necessary to determine the current 
diagnoses of any right hand disorder as well as to determine 
whether any diagnosed disability is traceable to the 
veteran's period of military service.  

Additionally, the veteran is service-connected for residuals 
of a fracture of the fifth metacarpal of the left hand, 
currently evaluated as noncompensably disabling.  He contends 
that he experiences pain, swelling, stiffness, limited 
motion, and loss of grip strength.  The veteran also states 
that such disability has negatively affected his earning 
potential because, due to his limited dexterity, he has been 
denied work at an increased salary.  Recent medical reports 
also indicate the presence of degenerative arthropathy at the 
distal interphalangeal joint of the fifth finger as well as 
neurologic complaints of numbness, paresthesia, and weakness 
in his hand.  As such, the veteran argues that he is entitled 
to a compensable evaluation for this disability.

The Board observes that the veteran was last afforded a VA 
examination pertinent to the evaluation of his left finger 
disability in July 2002.  The examiner indicated that no 
medical records or claims file was available for review.  
Also, the examination failed to properly consider such 
factors as painful motion, weakened movement, and excess 
fatigability in determining the current level of disability 
(limitation of motion and functional loss) due to the 
disability at issue.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Also, following the VA examination, the rating criteria 
pertinent to ankylosis and limitation of motion of the digits 
of the hands have been amended, effective August 26, 2002.  
The Board observes that the statement of the case issued in 
July 2003 advised the veteran of both the new and old 
regulations governing his left finger disability and 
evaluated his claim under each set of criteria.  
Nevertheless, because of these changes to the rating 
criteria, and because of the receipt of medical reports 
indicating neurologic complaints and degenerative 
arthropathy, and because of the veteran's testimony regarding 
increased symptoms, another examination is needed to properly 
determine the current severity of the veteran's left finger 
disability.  Thereafter, the RO should again consider the 
veteran's rating claim under both sets of criteria as 
applicable. 

Furthermore, the Board observes that at the veteran's 
December 2003 RO hearing, he indicated that he sought 
treatment at the Albuquerque VA Medical Center for his 
nonservice-connected diabetes.  However, in connection with 
his September 2004 Board hearing, the veteran submitted 
records from such VA facility detailing complaints pertinent 
to his service-connected left finger disability.  Therefore, 
while on remand, outstanding medical records from the 
Albuquerque VA Medical Center, as well as any additional 
relevant medical records, should be obtained for 
consideration in connection with the veteran's appeal.  

For the above reasons, the case is REMANDED for the 
following:

1.  The veteran should be asked to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for right or left hand 
disabilities.  The RO should take the 
appropriate steps to obtain identified 
records, to include from the Albuquerque 
VA Medical Center, not already associated 
with the claims file.  A negative 
response for any records that cannot be 
obtained should be associated with the 
claims file.  Any records obtained should 
be associated with the file.

2.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the current severity of the veteran's 
service-connected residuals of a fracture 
of the fifth metacarpal of the left hand 
as well as the current diagnoses and 
possible relationship between any right 
hand disability and the veteran's period 
of military service.  The claims folder 
must be made available to and be reviewed 
by the examiner, to include consideration 
of medical records associated with the 
claims file at the time of the veteran's 
September 2004 Board hearing.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

Pertinent to the veteran's service-
connected left finger disability, the 
examiner should indicate the presence, if 
any, of ankylosis, as well as comment 
upon the veteran's grip strength and 
dexterity.  In reporting range of motion, 
the examiner should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should be requested 
to identify any objective evidence of 
pain and to assess the extent of any 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement, 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  Any impairment 
of other fingers caused by the fifth 
finger fracture residuals should be noted 
and described in the same fashion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected left finger 
disability.  The examiner should also 
indicate whether arthritis is present. 

The examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected left finger disability.  

As for the claim of service connection 
for residuals of a right hand injury, the 
examiner should identify all current 
diagnoses and state the medical 
probabilities that each diagnosed 
disability is attributable to the 
veteran's period of military service.  
(The examiner should note the December 
1962 X-ray report indicating a possible 
fracture of the veteran's right hand, as 
well as follow-up reports, including the 
veteran's separation examination report.)  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or she 
should so state and explain why.

3.  After completing the above-requested 
actions, the RO should re-adjudicate the 
veteran's claims based on the complete 
evidentiary record, to include 
consideration of all potentially 
applicable rating criteria, pre- and 
post-August 26, 2002.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



